Exhibit 10.119

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Sixth Amendment to Employment Agreement (the “Amendment”) is entered into
as of August 13, 2010 (the “Effective Date”), between Roger G. Stoll, Ph.D. (the
“Executive”) and Cortex Pharmaceuticals, Inc. (the “Company”).

RECITALS

On October 29, 2002, the Company and the Executive entered into an Employment
Agreement, which the parties subsequently amended on April 8, 2003, November 10,
2004, August 13, 2005, July 11, 2008 and July 29, 2009 (as amended, the
“Agreement”).

The Executive is serving as the Company’s Executive Chairman pursuant to the
terms of the Agreement, and the parties wish to amend the Agreement pursuant to
the terms and conditions set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date. Except as otherwise defined herein, capitalized terms shall have
the meanings assigned to them in the Agreement.

1. Section 2 of the Agreement shall be amended in its entirety to read as
follows:

“Term. The term of this Agreement shall expire on August 13, 2011.”

2. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE

/s/ Roger G. Stoll

Roger G. Stoll, Ph.D.

 

CORTEX PHARMACEUTICALS, INC. By:  

/s/ M. Ross Johnson

  M. Ross Johnson, Ph.D. Its:   Chairman, Compensation Committee